Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   Status of Claims
This is in response to applicant’s filing date of October 29, 2018. Claims 1-20 are currently pending.
                                       Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Coughran et al (US-10956855-B1) (“Coughran”).

As per claim 1, Coughran discloses an autonomous vehicle system (Figure 3) comprising:
 at least one processor (Coughran at Column 12, lines 51-56, which disclose “can be performed simultaneously, in sequence, or in parallel, on multi-core, multi-
 a storage device storing instructions that, when executed by the at least one processor, causes the at least one processor to perform operations comprising (Coughran at Column 41, lines 12-16, which discloses “implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by, or to control the operation of, data processing apparatus.”):
 accessing trip plan data describing a plurality of candidate vehicle start points, a plurality of candidate waypoints, and a plurality of candidate vehicle end points (Coughran at Column 10, lines 66-67, and column 11, lines 1-10, which disclose “trip can thus include information representing when an agent traveled to each of the waypoints of the route,  … a start time of the trip, an end time of the trip, a total duration of the trip, or any other appropriate information”);
 determining a plurality of candidate routes between an algorithm start point and an algorithm end point, wherein each candidate route of the plurality of candidate routes includes at least one of the plurality of candidate waypoints and at least one of the plurality of candidate vehicle end points (Coughran at Column 6, lines 35-44, which discloses “for each candidate route, feature values using the sensor values received from the one or more external data feed sources; computing, for each candidate route, a predicted score using the feature values for the candidate route; ranking the candidate routes based on the predicted score for each 
 determining a best route using the plurality of candidate routes, the best route including a first candidate vehicle start point, a first candidate waypoint, and a first candidate vehicle end point (Coughran at Column 8, lines 13-16, which disclose “system can use predictive modeling techniques along with information from a sensor network to generate the best routes given historical data and current conditions.”); and
 controlling an autonomous vehicle along the best route from the first candidate vehicle start point towards the first candidate vehicle end point (Coughran at Column 21, lines 22-24, discloses “scoring engine 630 can then provide directions for the best candidate route 635, which represents travel directions for the best route of the candidate routes 625.”).  
As per claim 2, Coughran discloses an autonomous vehicle system, wherein determining the plurality of candidate routes comprises:
 determining a first candidate route of the plurality of candidate routes (Coughran at Column 21, lines 8-10, which discloses “scoring engine 630 can receive data from the external data feeds 615 and the directions 645 generated for a candidate route 625.”);
 storing state data generated from the determining of the first candidate route (Coughran at Column  30, lines 32-33, which disclose “the sensor data is than categorized 2210 and written into a database 2211.”); and
generating a second candidate route of the plurality of candidate routes using the state data (Coughran at Column 6, lines 40-41, which discloses “ranking the candidate routes based on the predicted score for each candidate route”.).  
As per claim 3, Coughran discloses an autonomous vehicle system, wherein the first candidate vehicle start point is a current location of the autonomous vehicle (Coughran at Column 40, lines 3-5, which discloses “current position (e.g., Latitude, Longitude, Altitude) 2902, that may be utilized to influence the marginal cost”.).  
As per claim 4, Coughran discloses an autonomous vehicle system, wherein determining the best route comprises determining a best route between a second stage algorithm start point and a second stage algorithm end point (Coughran at discloses that routing and prediction system 501 can “model hypothetical conditions of various scenarios” which would include changing start and end points.  Column 18 at lines 54-55) .  
As per claim 5, Coughran discloses an  autonomous vehicle system, wherein the storage device further stores instructions that, when executed by the at least one processor , causes the at least one processor to perform operations comprising, before determining the best route, modifying weightings for a plurality of route component costs (Coughran at Column 21, lines 16-19, which disclose “predicted measure of success can represent factors including predictions for … costs”.) associated with points prior to the plurality of candidate vehicle start points (Coughran at Column 30, lines 37-39, which disclose “the learning 2212, the 
As per claim 6, Coughran discloses an  autonomous vehicle system, wherein the first candidate vehicle start point corresponds to a first geographic location (Coughran at Column 10, lines 23-25, which disclose “waypoint is a data element that represents a physical geographic location, which is also referred to as a waypoint.”) and wherein the algorithm start point is non-geographic (Coughran at Column 18, lines 54-59, which disclose “model hypothetical conditions of various scenarios, for example, simulating the effect of a potential delay during a delivery, or simulating the impact of time-delay associated with refueling; 3) allow waiting, which defines the ability for a driver to wait before delivering or go elsewhere and come back”.).  
As per claim 7, Coughran discloses an autonomous vehicle system, wherein the storage device further stores instructions that, when executed by the at least one processor, causes the at least one processor to perform operations (Figure 3) comprising:
 accessing a first route component cost between the first candidate vehicle start point and a second point, wherein the first route component cost is based at least in part on an estimated driving time between the first candidate vehicle start point and the second point (Coughran at Column18, lines 35-37, which discloses “summing up total number of routes, total number of waypoints, total distance, total time, and total cost.”); and
 accessing a second route component cost between the algorithm start point and the first candidate vehicle start point, wherein second route component cost is based at least in part on a cost to move an autonomous vehicle payload to the first candidate vehicle start point, and wherein the determining of the plurality of candidate routes is based at least in part on the first route component cost and the second route component cost (Coughran at Column 7, lines 64-67, which disclose “a predicted score using the features for the candidate route comprises summing the predicted distances traveled for each of the one or more paths. The external data feed sources comprise data received from remote devices that generate vehicle data, passageway data”.).  
As per claim 8, Coughran discloses an  autonomous vehicle system,  wherein determining the best route comprises determining a best route between a second stage algorithm start point and a second stage algorithm end point, wherein the best route between the second stage algorithm start point and the second stage algorithm end point comprises a first waypoint of the plurality of candidate waypoints (Coughran at Column27, lines 43-47, which disclose “using computational methods, for example, indexing, clustering, partitioning, allocating, dividing, multiplying, adding, cleaving, subtracting, enumerating, algorithms, and other quantitative and qualitative methods”.).  
As per claim 9, Coughran discloses an autonomous vehicle system, wherein determining the best route further comprises substituting a portion of the best route between the second stage algorithm start point and the second stage algorithm end point into a first candidate route of the plurality of candidate routes (Coughran at Column 21, lines, disclose scoring and combining routes “scoring engine 630 can then rank all of the candidate routes 625 according to the 
As per claim 10, Coughran discloses 10 a method of navigating an autonomous vehicle (Figure 7), comprising:
 accessing trip plan data describing a plurality of candidate vehicle start points, a plurality of candidate waypoints, and a plurality of candidate vehicle end points (Coughran at Column 10, lines 66-67, and column 11, lines 1-10, which disclose “trip can thus include information representing when an agent traveled to each of the waypoints of the route,  … a start time of the trip, an end time of the trip, a total duration of the trip, or any other appropriate information”);
 determining a plurality of candidate routes between an algorithm start point and an algorithm end point, wherein each candidate route of the plurality of candidate routes includes at least one of the plurality of candidate waypoints and at least one of the plurality of candidate vehicle end points (Coughran at Column 6, lines 35-44, which discloses “for each candidate route, feature values using the sensor values received from the one or more external data feed sources; computing, for each candidate route, a predicted score using the feature values for the candidate route; ranking the candidate routes based on the predicted score for each candidate route; and providing a highest-ranked candidate route, travel directions for the highest-ranked candidate route, or both in response to receiving the plurality of candidate routes.”);
determining a best route using the plurality of candidate routes, the best route including a first candidate vehicle start point, a first candidate waypoint, and a first candidate vehicle end point (Coughran at Column 8, lines 13-16, which disclose “system can use predictive modeling techniques along with information from a sensor network to generate the best routes given historical data and current conditions.”); and
 controlling the autonomous vehicle along the best route from the first candidate vehicle start point towards the first candidate vehicle end point (Coughran at Column 21, lines 22-24, discloses “scoring engine 630 can then provide directions for the best candidate route 635, which represents travel directions for the best route of the candidate routes 625.”).  
As per claim 11, Coughran discloses 10 a method of navigating an autonomous vehicle, wherein determining the plurality of candidate routes comprises:
 determining a first candidate route of the plurality of candidate routes (Coughran at Column 21, lines 8-10, which discloses “scoring engine 630 can receive data from the external data feeds 615 and the directions 645 generated for a candidate route 625.”);
 storing state data generated from the determining of the first candidate route (Coughran at Column  30, lines 32-33, which disclose “the sensor data is than categorized 2210 and written into a database 2211.”); and
 generating a second candidate route of the plurality of candidate routes using the state data (Coughran at Column 6, lines 40-41, which discloses “ranking the candidate routes based on the predicted score for each candidate route”.).  
wherein the first candidate vehicle start point is a current location of the autonomous vehicle (Coughran at Column 40, lines 3-5, which discloses “current position (e.g., Latitude, Longitude, Altitude) 2902, that may be utilized to influence the marginal cost”.) .  
As per claim 13, Coughran discloses a method of navigating an autonomous vehicle, wherein determining the best route comprises determining a best route between a second stage algorithm start point and a second stage algorithm end point (Coughran at discloses that routing and prediction system 501, Column 18 at lines 54-55, can “model hypothetical conditions of various scenarios” which would include changing start and end points.).  
As per claim 14, Coughran discloses a method of navigating an autonomous vehicle, further comprising, before determining the best route, modifying weightings for a plurality of route component costs (Coughran at Column 21, lines 16-19, which disclose “predicted measure of success can represent factors including predictions for … costs”.) associated with points prior to the plurality of candidate vehicle start points (Coughran at Column 30, lines 37-39, which disclose “the learning 2212, the algorithm will augment the approach, such as those used to attain convergence, tolerance, or other aspects of data precision.”) .  
As per claim 15, Coughran discloses a method of navigating an autonomous vehicle, wherein the first candidate vehicle start point corresponds to a first geographic location (Coughran at Column 10, lines 23-25, which disclose “waypoint is a data element that represents a physical geographic location, which is also referred  and wherein the algorithm start point is non-geographic (Coughran at Column 18, lines 54-59, which disclose “model hypothetical conditions of various scenarios, for example, simulating the effect of a potential delay during a delivery, or simulating the impact of time-delay associated with refueling; 3) allow waiting, which defines the ability for a driver to wait before delivering or go elsewhere and come back”.).  
As per claim 16, Coughran discloses a method of navigating an autonomous vehicle, further comprising:
 accessing a first route component cost between the first candidate vehicle start point and a second point, wherein the first route component cost is based at least in part on an estimated driving time between the first candidate vehicle start point and the second point (Coughran at Column18, lines 35-37, which discloses “summing up total number of routes, total number of waypoints, total distance, total time, and total cost.”); and
 accessing a second route component cost between the algorithm start point and the first candidate vehicle start point, wherein second route component cost is based at least in part on a cost to move an autonomous vehicle payload to the first candidate vehicle start point, and wherein the determining of the plurality of candidate routes is based at least in part on the first route component cost and the second route component cost (Coughran at Column 7, lines 64-67, which disclose “a predicted score using the features for the candidate route comprises summing the predicted distances traveled for each of the one or more 
As per claim 17, Coughran discloses a method of navigating an autonomous vehicle, wherein determining the best route comprises determining a best route between a second stage algorithm start point and a second stage algorithm end point, wherein the best route between the second stage algorithm start point and the second stage algorithm end point comprises a first waypoint of the plurality of candidate waypoints (Coughran at Column27, lines 43-47, which disclose “using computational methods, for example, indexing, clustering, partitioning, allocating, dividing, multiplying, adding, cleaving, subtracting, enumerating, algorithms, and other quantitative and qualitative methods”.).  
As per claim 18, Coughran discloses a method of navigating an autonomous vehicle, wherein determining the best route further comprises substituting a portion of the best route between the second stage algorithm start point and the second stage algorithm end point into a first candidate route of the plurality of candidate routes (Coughran at Column 21, lines, disclose scoring and combining routes “scoring engine 630 can then rank all of the candidate routes 625 according to the predicted score for each route. The scoring engine 630 can then provide directions for the best candidate route 635, which represents travel directions for the best route of the candidate routes 625.”).  
As per claim 19, Coughran discloses 10 a method of navigating an autonomous vehicle (Figure 7), comprising:
 accessing trip plan data describing a directed route comprising a plurality of route components (Coughran at Column 10, lines 66-67, and column 11, lines 1-10, which disclose “trip can thus include information representing when an agent traveled to each of the waypoints of the route … a start time of the trip, an end time of the trip, a total duration of the trip, or any other appropriate information”);
 determining a best route to an algorithm end point, wherein the best route proceeds from a first route component of the plurality of route components to the algorithm end point (Coughran at Column 6, lines 35-44, which discloses “for each candidate route, feature values using the sensor values received from the one or more external data feed sources; computing, for each candidate route, a predicted score using the feature values for the candidate route; ranking the candidate routes based on the predicted score for each candidate route; and providing a highest-ranked candidate route, travel directions for the highest-ranked candidate route, or both in response to receiving the plurality of candidate routes.”);
 controlling the autonomous vehicle along the best route towards the first route component (Coughran at Column 21, lines 22-24, discloses “scoring engine 630 can then provide directions for the best candidate route 635, which represents travel directions for the best route of the candidate routes 625.”)); and
controlling the autonomous vehicle along the directed route from the first route component (Coughran at Column 34, lines 24-27, which disclose “the routing subsystem 501 capabilities to compute or learn 316 about operational efficiencies, for example, when is optimal to make a delivery, what are the better routes, and minimizing wasted resources.”.  
wherein determining the best route to the algorithm end point comprises determining the best route from an algorithm start point to the algorithm end point (Coughran at Column 3, lines 40-43, which disclose “scenario analysis and forecasting, and resource allocation of agents to minimize the time of travel between multi-point destinations, while simultaneously reducing transportation costs through route optimization.”) 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker et al (US-20200011690-A1) discloses a method of route planning along waypoints for autonomous vehicles. See Abstract and Figures 2-3. In particular, Becker discloses providing route guidance along the selected route selected based route cost which includes a combination of travel time of the route, distance of the route, a bonus associated with a destination of the route, or a penalty associated with the destination of the route. See Abstract.
Levinson et al (US-10401852-B2) which discloses a method and system for managing a fleet of autonomous vehicles to perform a service.  See Figure 41 and Abstract. Levinson discloses analyzing (Figure 2) candidate trajectories to arrive at a best or guided trajectory for a vehicle to perform a passenger service.
Kislovskiy et al (US-20180341895-A1) discloses using travel-path network for a given region and then “a routing engine can determine a set of routes between the pick-up location and destination, and the risk regressor can determine an 
Mason et al (US-20130096815-A1) discloses a fleet management service for vehicle and a “route calculation module 225 can then generate feasible, or candidate, routes based one or more initial criteria, variables, or factors.” See Figure 2 and Paras. [0065]- [0066].
Estkowski et al (US-20050216181-A1) discloses a method and system for adaptively path planning the movement of a vehicle. In particular, Estkowski uses a tree structure to “built, either a "best" path to the goal or a "best" partial path is found. In one embodiment, an overall metric that is a weighted sum of metrics is used to determine a "best" path”. See Figure 6 and Para. [0116].
                                    Conclusion
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661